Chadwick, J.
(concurring)—I concur in the judgment of my associates, but I believe it is not out of place to say that this case illustrates one of the inconsistencies of modern tendencies in municipal government. I believe in a freer democracy and a rule of civil service, but I find myself unable to harmonize these theories with the theory of centralized power and authority comprehended in the commission form of government. The first principle of the latter plan is to centralize authority and fix responsibility; to distribute the functions of government among a lesser number of men than *561heretofore, and charge them with full responsibility for their conduct, and to recall them if inefficient or corrupt. Now it needs no argument to demonstrate the fact that officers so situated and subject to such hazards should have full power to dispense with the services of any mere employee. It is manifestly unjust to charge a commissioner with responsibility and compel him to depend, in the execution of his plans, upon those who may even be hostile to him and to his ideas. State ex rel. McReavy v. Burke, 8 Wash. 412, 36 Pac. 281. Such is the case here. But the same hand that put the principal responsibility upon the commissioner followed it with provisions which tie his hands and shackle his judgment, and when the people in their sovereign capacity adopt both provisions, courts, which are powerless to control legislative policy, should not be called upon to re-write the charter of a self-governing city. There is a science in law-making, and too often, when sentiment is allowed to usurp its place, we find a situation such as is here disclosed.